          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

JIMMY ASHLEY                                           PLAINTIFF

v.                      No. 3:18-cv-66-DPM

DG BROOKLAND, LLC; and
DON PEPE #2, INC., d/b/a
Los Arcos Mexican Restaurant                        DEFENDANTS

                           JUDGMENT
     The amended complaint is dismissed with prejudice. The Court
retains jurisdiction until 31 November 2019 to enforce the parties’
settlement agreement.


                                    _________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    28 November 2018
